Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Walton et al. (US 2018/0328132) and Oberg et al. (US 9273526), as discussed in the action dated 10/4/21.
The prior art of record fails to disclose, alone or in combination, the key features of “a first set of slip segments and a second sets of slip segments wherein each of the first set of slip segments is positioned directly between a pair of the second set of slip segments”, “a maximum longitudinal length of a body of each of the first set of slip segments is less than a maximum longitudinal length of a body of each of the second set of slip segments” and “each of the second set of slip segments include a pair of arcuately extending anti-extrusion members monolithically formed with the bodies of the second set of slip segments” in combination with the other limitations currently presented in the combination of claim 8.
The prior art of record fails to disclose, alone or in combination, the key features of “a first set of slip segments and a second sets of slip segments wherein each of the first set of slip segments is positioned directly between a pair of the second set of slip segments”, “a maximum longitudinal length of the body of each of the first set of slip segments is less than a maximum longitudinal length of the body of each of the second set of slip segments” and “each of the second set of slip segments include a pair of arcuately extending anti-extrusion members monolithically formed with the bodies of the second set of slip segments” in combination with the other limitations currently presented in the combination of claim 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676